Citation Nr: 1113984	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-44 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a rectal disability, claimed as hemorrhoids.

2.  Entitlement to an evaluation in excess of 30 percent for hiatal hernia with reflux and history of peptic ulcer disease and recurrent small bowel obstruction.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from April 1983 to August 1983 and from October 1986 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, January 2009, and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the April 2008 rating decision, the RO continued a 30 percent evaluation for hiatal hernia with reflux and history of peptic ulcer disease, and denied service connection for small bowel obstruction.  In the January 2009 rating decision, the RO continued the 30 percent evaluation for hiatal hernia with reflux and history of peptic ulcer disease and recurrent small bowel obstruction, and in the June 2009 rating decision, the RO denied service connection for hemorrhoids.

In March 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) sitting at the RO.  A copy of the hearing transcript is of record.

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

With resolution of any doubt in the Veteran's favor, the lay and medical evidence reflects that his service-connected hiatal hernia disability is productive of severe impairment of health.


CONCLUSION OF LAW

From the date of the claim, the criteria for a higher evaluation of 60 percent, but no higher, for hiatal hernia with reflux and history of peptic ulcer disease and recurrent small bowel obstruction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, a claimant for a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  Here, during the March 2010 Board hearing, the Veteran explicitly stated that a 60 percent rating for his hiatal hernia with reflux and history of peptic ulcer disease and recurrent small bowel obstruction would satisfy his appeal.  Accordingly, the award below of an evaluation of 60 percent for this disability constitutes a full grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 30 percent evaluation for hiatal hernia with reflux and history of peptic ulcer disease and recurrent small bowel obstruction, pursuant to Diagnostic Code 7319-7346.  A hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20, 4.27).

Irritable colon syndrome (spastic colitis, mucous colitis, etc.) is rated 0 percent when mild, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation requires irritable colon syndrome which is moderate, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation requires irritable colon syndrome which is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Under Diagnostic Code 7346, hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health is assigned a 60 percent evaluation.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health is assigned a 30 percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

In this case, the Veteran asserts that his hiatal hernia disability is worse than contemplated by the currently assigned 30 percent evaluation.  He reports that such disability is manifested by constipation, bloating, gas, severe nausea, abdominal pain and spasms, weight loss, and pain in the upper extremities.  

By way of background, the record reflects that the Veteran had abdominal complaints during service.  Shortly after discharge, he reported gastrointestinal reflux, and an upper gastrointestinal study showed a hiatal hernia with reflux and evidence of ulcer formation.  In February 2000, he underwent a Nissen fundoplication because of recurrent reflux caused by the hiatal hernia.  

In February 2007, the Veteran was admitted to a private hospital due to abdominal pain, nausea, and vomiting.  He underwent an upper endoscopy that revealed multiple large duodenal ulcers and duodenal thickening.  

In December 2007, the Veteran filed the increased rating claim applicable here.

In July 2008, he was afforded a VA examination.  He had slight bloating over the mid-epigastric to supra-epigastric area; those areas were tender to palpation.  Bowel sounds were positive.  Diagnosis was hiatal hernia requiring fundoplication procedure, with stricture and scarring of the esophagus, and marked residual complaints and symptoms.   

During a November 2008 VA examination, the examiner noted that the Veteran appeared to be in moderate distress and had significant mid-abdominal tenderness to palpation.  It was also noted that he sat in the chair somewhat bent over.  Bowel sounds were positive throughout all four quadrants, however they were slightly increased.  Rectal examination was normal.  No evidence of any masses.  Diagnosis was hiatal hernia with residual complications from surgical intervention causing recurrent chronic small bowel obstruction.  The examiner also noted that the Veteran has had reflux associated with his hiatal hernia disease which is felt to be a contributing factor to gastric acid irritation of the esophagus and stomach.  

In January 2009, the Veteran presented to the emergency room at a private hospital due to recurrent pain located in the epigastric region with nausea.  Blood tests and scans were ordered.  Diagnosis was generalized abdominal pain.

On review of applicable evidence, the Board finds that the Veteran's service-connected hiatal hernia disability has increased in severity.  Throughout this appeal, the Veteran has consistently reported recurrent abdominal pain, bloating, constipation, nausea, epigastric pain radiating to the shoulders, and the inability to correctly swallow.  He also reports having lost weight in the past year.  The Board notes that the Veteran is competent to report all observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Board finds the Veteran's contentions credible.

Moreover, his reported symptoms are supported by the medical evidence of record.  The July 2008 VA examiner noted that the Veteran has "marked" complications as a result of his hiatal hernia surgery.  Moreover, the November 2008 examiner explained that the reflux associated with the Veteran's hiatal hernia disease contributes to gastric acid irritation of the esophagus and stomach.  This examiner also noted that subsequent to the fundoplication procedure to help correct his hernia, the Veteran has had multiple complications, to include ileus and small bowel obstructions and dilatation of the esophagus due to strictures.  The examiner further noted that the Veteran has "significant" mid-abdominal pain, must strictly control his diet, and is frequently in discomfort.

In light of the above, the Board concludes that the Veteran's symptoms associated with his hiatal hernia disability are severe in nature.  If rated by analogy to irritable bowel syndrome, under Diagnostic Code 7319, no more than the current 30 percent evaluation is warranted.  However, the Board concludes that a higher evaluation of 60 percent is warranted under Diagnostic Code 7346, as the Veteran's symptoms associated with his hiatal hernia are productive of severe impairment of health within the meaning of that Diagnostic Code.  

During his Travel Board hearing, the Veteran indicated that he would be satisfied with a 60 percent evaluation for his hiatal hernia disability.  In any event, the Board further notes that a 60 percent evaluation is the maximum evaluation available under Diagnostic Code 7346, thus a higher evaluation is not for application under such code.  Moreover, the Board has considered other potentially applicable codes, however none would for provide for a higher evaluation.  Thus, a 60 percent evaluation for hiatal hernia is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the laws and regulations governing the disbursement of monetary benefits, an evaluation of 60 percent, but no higher, is granted, effective from the date of claim, for hiatal hernia with reflux and history of peptic ulcer disease and recurrent small bowel obstruction.  


REMAND

The Veteran also seeks service connection for hemorrhoids.  

Service records show treatment for hemorrhoids.  However, the Veteran's primary contention is that he has hemorrhoids secondary to his service-connected hiatal hernia with reflux and history of peptic ulcer disease and recurrent small bowel obstruction.  Specifically, he states that after he underwent the nissen fundoplication in 2000, he developed a rectal disability, variously characterized but initially described as hemorrhoids.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Although the post-service medical evidence does not show a diagnosis of active hemorrhoids, the Veteran is competent to report observable symptoms.  Thus, in light of his report that he has a rectal disability secondary to his service-connected hiatal hernia disability, the Board finds that the he should be afforded a VA examination to determine whether any currently diagnosed rectal disability is related to service or a service-connected disability.  The Board observes that the Veteran has not yet had a VA examination in conjunction with this claim.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding pertinent medical evidence, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any currently diagnosed rectal disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.

a).  The examiner should diagnose all rectal disabilities, to include hemorrhoids, found to be present.  

b).  The examiner should then provide an opinion as to whether it is at least as likely as not that any current rectal disability is related to (a) service; or (b) an incident in service; or (c) proximately due to or the result of his service-connected hiatal hernia; or (d) aggravated or worsened by his service-connected hiatal hernia.  If it is determined that the Veteran has a rectal disability that was aggravated by his service-connected hiatal hernia, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The opinion should be reconciled by the service records showing treatment for hemorrhoids, and the Veteran's competent and credible contention that he has developed a rectal disability since his surgery to correct his hiatal hernia.

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided, in a legible report.

2.  Thereafter, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


